Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2. Authorization for this examiner’s amendment was given in a telephone interview with Rami Moussa, on 01/15/2021.

	1. (Currently amended) A system for remote update and distribution of software information in a communication network comprising a plurality of node devices, the system comprising:
at least one storage and at least one server communicatively coupled to the at least one storage, wherein:
the at least one storage is configured to store a plurality of software updates, and
the at least one server configured to communicate with the plurality of node devices and to perform at least the following actions:

determine whether one or more software updates for the particular node device are available in the communication network, based on the plurality of parameters and conditions affecting the particular node device; and
when the one or more software updates for the particular node device are available, send to the particular node device a response message that comprises for each software update, corresponding properties information that comprise at least:
information identifying a respective location in the communication network from which the software update provided by the at least one server is accessible by the particular node device; and
information for controlling receiving or use of the software update, the information defining at least a dissemination mode, from a plurality of modes of dissemination, for downloading the software update, wherein:
the plurality of modes of dissemination comprises direct dissemination, epidemic dissemination, opportunistic dissemination and mix dissemination.
the direct dissemination requires obtaining the software update only from the respective location.
the epidemic dissemination requires obtaining the software update from a neighboring node device of the plurality of node devices,
the opportunistic dissemination requires obtaining the software update only when one specific communication technology is available and
 or only when one specific communication technology is available.

2.    (Currently Amended) The system according to claim [[31]] 1, wherein the response message indicating that one or more software updates are not available comprises an indication of an amount of time for the particular node device to delay before sending a next request message requesting availability of software updates, to the server.

	11.    (Currently amended) A method of operating a server for performing remote update and distribution of software information in a communication network comprising a plurality of node devices, the method comprising:
receiving from a particular node device of the plurality of node devices, a request message requesting availability of software updates, wherein the request message comprises a plurality of parameters that characterize the particular node device;
determining whether one or more software updates for the particular node device are available in the communication network, based on the plurality of parameters and conditions affecting the particular node device; and
when the one or more software updates for the particular node device are available, sending to the particular node device a response message that comprises for each software update, corresponding properties information that comprise at least:
information identifying a respective location in the communication network from which the software update provided by the at least one server is accessible by the particular node device; and

the plurality of modes of dissemination comprises direct dissemination, epidemic dissemination, opportunistic dissemination and mix dissemination,
the direct dissemination requires obtaining the software update only from the respective location.
the epidemic dissemination requires obtaining the software update from a neighboring node device of the plurality of node devices, 
the opportunistic dissemination requires obtaining the software update only when one specific communication technology is available and
the mix dissemination allows for adaptively obtaining at least a portion of the software update from the respective location or a neighboring node device of the plurality of node devices or only when one specific communication technology is available.

12.    (Currently Amended) The method according to claim [[32]] 11, wherein the response message indicating that one or more software updates are not available comprises an indication of an amount of time for the particular node device to delay before sending a next request message requesting availability of software updates, to the server.

21.    (Currently amended) A non-transitory computer-readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a processor for causing the processor to perform operations of a method for 
receiving from a particular node device of the plurality of node devices, a request message requesting availability of software updates, wherein the request message comprises a plurality of parameters that characterize the particular node device;
determining whether one or more software updates for the particular node device are available in the communication network, based on the plurality of parameters and conditions affecting the particular node device; and
when the one or more software updates for the particular node device are available, sending to the particular node device a response message that comprises for each software update, corresponding properties information that comprise at least:
information identifying a respective location in the communication network from which the software update provided by the at least one server is accessible by the particular node device; and
information for controlling receiving or use of the software update[[s]], the information defining at least a dissemination mode, from a plurality of modes of dissemination, for downloading the software update, wherein:
the plurality of modes of dissemination comprises direct dissemination, epidemic dissemination, opportunistic dissemination and mix dissemination,
the direct dissemination requires obtaining the software update only from the respective location.
the epidemic dissemination requires obtaining the software update from a neighboring node device of the plurality of node devices,
the opportunistic dissemination requires obtaining the software update only when one specific communication technology is available and
the mix dissemination allows for adaptively obtaining at least a portion of the software update from the respective location or a neighboring node device of the plurality of node devices or only when one specific communication technology is available.

22. (Currently Amended) The non-transitory computer-readable medium according to claim [[33]] 21, wherein the response message indicating that one or more software updates are not available comprises an indication of an amount of time for the particular node device to delay before sending a next request message requesting availability of software updates, to the server.

Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Rao (US PGPub 20040103412), in view of Appiah (US PGPub 20090007091), in view of Meyerson (US PGPub 20020184619), in view of Ishimoto (US PGPub 20120084767), and further in view of Alsina (US Patent 9542172) failed to disclose: a system for remote update and distribution of software information in a communication network comprising a plurality of node devices, the system comprising: at least one storage and at least one server communicatively coupled to the at least one storage, wherein: the at least one storage is configured to store a plurality of software updates, and the at least one server configured to communicate with the plurality of node devices and to perform at least the following actions: receive from a particular node device of the plurality of node devices, a request message requesting availability of software updates, wherein the request message comprises a plurality of parameters that characterize the particular node device; determine whether one or more software updates for the particular node device are available in the communication network, based on the plurality of parameters and conditions affecting the particular node device; and when the one or more 

Regarding Claim 1, the closest prior-art found, Rao, Appiah, Meyerson, Ishimoto and Alsina discloses of a system for remote update and distribution of software information in a communication network comprising a plurality of node devices, the system comprising: at least one storage and at least one server communicatively coupled to the at least one storage, wherein: the at least one storage is configured to store a plurality of software updates, and the at least one server configured to communicate with the plurality of node devices and to perform at least the following actions: receive from a particular node device of the plurality of node devices, a request message requesting availability of software updates, wherein the request message comprises a plurality of parameters that characterize the particular node device; determine whether one or more software updates for the particular node device are available in the 
However, the prior art, Rao, Appiah, Meyerson, Ishimoto and Alsina failed to disclose as cited above. Claim 11 is the method claim, similar to the claim 1, and claim 21 is the product claim, similar to the claim 1. Therefore, claims 1-8, 10-18, 20-28 and 30-33 are allowed while claims 9, 19 and 29 is canceled.

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-






/JAE U JEON/Primary Examiner, Art Unit 2193